DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/4/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTROLYTIC CAPACITIVE COUPLER FOR TRANSMITTING ELECTRICAL POWER BETWEEN MOVING MECHANICAL ELEMENTS.
Claim Objections
Claims 1-2 are objected to because of the following informalities:
Claim 1: “0. 1 µF” should read -- 0.1 µF --.  
Claim 2: There appears to be a section in Claim 2 crossed out, although the claims aren’t indicated as a preliminary amendment.
Appropriate correction is required.
Allowable Subject Matter
Claims 1-20 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the independent claim(s) with the allowable feature being: 
Claim 1: “A power coupler comprising: a first support providing a first electrically conductive material; a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; a first and second conductor communicating with each of the first and second electrically conductive materials respectively to permit establishment of an electrical potential difference between the electrically conductive materials; and an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive materials and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.”
Claim 11: “An electrical machine comprising: a stator providing a set of electrically conductive stator coils; a rotor positioned to move with respect to the stator and providing a set of electrically conductive stator coils, the rotor and stator operating to provide at least one of an electrical generator and electrical motor; and a first and second capacitive coupler each having: (a) a first support providing a first electrically conductive material; (b) a second support adapted to move with respect to and adjacent to the first support through a range of motion in opposition across a gap to the first support, the second support providing a second electrically conductive material having an insulating layer; (c) a first and second conductor communicating with each of the first and second electrically conductive materials to permit establishment of an electrical potential difference between respective of the first and second electrically conductive material; and (d) an electrolyte positioned within the gap between the insulating layer and the first electrically conductive material and cooperating with the first and second electrically conductive material and the insulating layer to provide an electrolytic capacitor between the electrical connections of greater than 0.1 µF.
Reitz et al. (US 2021/0391810) is cited as prior art most related to the claimed invention.
Reitz teaches power coupler comprising: a first support (105) providing a first electrically conductive material (rotor teeth); a second support (205) adapted to move with respect to and adjacent to the first support (105) through a range of motion in opposition across a gap to the first support (105), the second support (205) providing a second electrically conductive material (stator teeth); a first (155) and second (255) conductor communicating with each of the first and second electrically conductive materials respectively to permit establishment of an electrical potential difference between the electrically conductive materials.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann et al. (US 2021/0270593) teaches a capacitive angular position sensor having a stationary and rotary disk having conductive layers.
Frampton et al. (US 2021/0265889) teaches a printed circuit board having a plurality of magnets and conductors arranged and spaced about a rotation axis..
This application is in condition for allowance except for the following formal matters: 
Objection to the Specification and the Claims.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832